USCA11 Case: 20-11708    Date Filed: 03/19/2021   Page: 1 of 3



                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT
                       ________________________

                             No. 20-11708
                         Non-Argument Calendar
                       ________________________

                D.C. Docket No. 5:19-cv-00377-RBD-PRL



ALIMAMY BARRIE,

                                                           Petitioner-Appellant,

                                   versus

WARDEN, FCC COLEMAN,

                                                          Respondent-Appellee.

                       ________________________

                Appeal from the United States District Court
                    for the Middle District of Florida
                      ________________________

                             (March 19, 2021)



Before WILSON, ROSENBAUM, and BLACK, Circuit Judges.

PER CURIAM:
           USCA11 Case: 20-11708            Date Filed: 03/19/2021       Page: 2 of 3



       Alimamy Barrie, a federal prisoner proceeding pro se, appeals the district

court’s denial of his 28 U.S.C. § 2241 habeas corpus petition challenging the result

of a prison disciplinary hearing for possession of amphetamines that resulted in

him losing good conduct time. Barrie asserts the district court erred in finding that

some evidence supported the conclusion that Barrie was in possession of

amphetamines because the Narcotics Identification Kit (NIK) tests were unreliable.

After review,1 we affirm the district court.

       The Supreme Court has held that the following minimum due-process

procedures are required in a prisoner’s disciplinary proceeding: (1) at least

24 hours’ notice of the charges so that the prisoner can prepare for the hearing;

(2) a written statement by the factfinder detailing what evidence was relied upon

and why disciplinary action was taken; and (3) the qualified right to call witnesses

and present documentary evidence, if not “unduly hazardous to institutional safety

or correctional goals.” Wolff v. McDonnell, 418 U.S. 539, 563-66 (1974). In

determining whether a prisoner has received due process, in the context of

revocation of GCT, a court is not required to examine the entire record, weigh the

evidence, or independently assess the credibility of witnesses. Superintendent,




       1
          We review de novo the district court’s denial of habeas relief under § 2241 and its fact
findings for clear error. Bowers v. Keller, 651 F.3d 1277, 1291 (11th Cir. 2011). Pro se
pleadings are liberally construed. Tannenbaum v. United States, 148 F.3d 1262, 1263 (11th Cir.
1998).
                                                 2
          USCA11 Case: 20-11708        Date Filed: 03/19/2021   Page: 3 of 3



Mass. Corr. Inst., Walpole v. Hill, 472 U.S. 445, 455-56 (1985); Yarbrough v.

Decatur Hous. Auth., 941 F.3d 1022, 1028 (11th Cir. 2019). The relevant question

is only whether the hearing officer’s findings are supported “by some evidence in

the record.” Hill, 472 U.S. at 454. This does not require a robust substantive

evaluation of the sufficiency of the evidence behind the administrative decision

and is not a guarantee against ill-advised or incorrect decisions. Yarbrough,

941 F.3d at 1027. The decision need only have some basis in fact. Id. at 1028.

      Barrie’s disciplinary proceeding satisfied the due process requirements

outlined in Wolff and the district court did not err in finding that some evidence

supported the discipline hearing officer’s (DHO) findings. Regarding due process,

Barrie was notified of the DHO hearing 23 days beforehand, the report explained

the evidence it relied upon, and Barrie could have requested a staff representative

or witnesses. See Wolff, 418 U.S. at 563-66. Regarding the evidence, the district

court did not err in concluding the positive NIK test results were sufficient to

satisfy the “some evidence” standard because it did not need to address the

sufficiency or credibility of the evidence. Yarbrough, 941 F.3d at 1027-28.

Hence, although Barrie argues the NIK tests were unreliable and cannot be relied

upon, the district court was not required to assess those tests. The district court did

not err in finding the positive test results satisfied the “some evidence” standard.

      AFFIRMED.


                                           3